Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 8/31/2022 has been entered. Claims 1-20 remain pending in the application. With regard to the 35 U.S.C. 101 rejection, Applicant’s amendments overcome the rejection. Amendments including “a displayed layout of a graph for a plurality of nodes” (claim 1 lines 1-2), “receiving, via the user input device…, a user input of an update of the layout” (claim 1 lines 9-10) and “updating … the displayed layout based on the automatic positioning and the automatic routing” (claim 1 lines 19-20) adds the context that the claim is referring to a specific manner of manipulating a graphic user interface (GUI) rather mentally organizing information in a specific manner using the mathematical concept of a graph. The 35 U.S.C. 101 analysis of claim 1 is now very similar to the analysis of claim 1 of Example 37 of the 2019 PEG “Subject Matter Eligibility Examples: Abstract Ideas”. Under step 1, the claim recites a series of steps and, therefore, is a process. Under step 2A prong one, positioning the port…, and routing the connecting line… falls within the category of a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper". SEE MPEP 2106.04(a)(2)(III). Under step 2A prong 2, the claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying nodes to the user based on how other displayed nodes are changed by the user which provides a specific improvement over prior systems, resulting in an improved user interface for data processing systems. Thus, the claim is eligible because it is no longer directed to the previously recited judicial exception.
Regarding the 35 U.S.C. 102 rejection, the amendment does not overcome the prior art rejection. Applicant argues:
In rejecting the claims, it is alleged that Sano discloses positioning the port only on a node affected by the update received, and on a node connected with the node affected by the updated received, at line 12 of paragraph [0008].
(Response filed 8/31/2022 [page 10 paragraph 4 lines 1-3]).
	Applicant disagrees that paragraph [0008] line 12 teaches the limitation. Paragraph [0008] line 12 is cited for specifically teaching the limitation within the context of paragraph [0008]. At paragraph [0008] lines 8-9, a first node is described by the language, “the node subjected to the change operation is changed and stored”. At paragraph [0008] lines 10-11, as second node is described by the language, “a node corresponding to the node information is maintained while maintaining a connection state with the stored node.” In paragraph [0008] line 12, the editing means moves and stores the “position of the edge”, noting from the language that “position of the edge” and “the position of the bent portion” are described as separate pieces of edge information at [0008] lines 4-5. Only two nodes are described in paragraph [0008], and a person having skill in the art can reasonably understand from the disclosure how the “position of the edge” is updated when one node is changed. Thus, the “only” limitation is met. If a third node was described as being changed in paragraph [0008], the “only” limitation would not be met. Additionally, if more than two nodes were claimed in claim 1, the limitation would not be taught. However, as currently amended, the limitation is taught by Sano [0008]. 
	Applicant further argues that an embodiment described with a layout correction processing unit 13 changes another port in a specific reduction scenario as described in paragraph [0038] and shown in FIG. 6(b). (See Response filed 8/31/2022 [page 10 paragraph 7 line 1]-[page 11 paragraph 1 line 8]). Examiner disagrees that this specific embodiment is relevant to paragraph [0008]. The rule for anticipation is provided at MPEP 2131:
A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.
(MPEP 2131). Here, a single prior art reference teaches all of the limitations of the method of claim 1 at least once in paragraph [0008]. Paragraph [0038] does nothing to disparage the teachings as provided in paragraph [0008]. An embodiment with a third port is described in reference to FIG. 6(b), but that embodiment is not described in paragraph [0008]. FIG. 5(b) and FIG. 7(b) both describe embodiments that also read on claim 1. However, those embodiments are not necessary to include in the rejection because the embodiment described in paragraph [0008] is sufficient.
Applicant further argues:
Further, according to Sano, Figs. 2 and 3 are examples of graphs and Figs. 4-8 show how a node in such graphs is changed. According to Sano, it may be necessary to change the position of other nodes or edges due to the enlargement and reduction of nodes.
(Response filed 8/31/2022 [page 11 paragraph 2 lines 1-2]). 
Examiner disagrees with Applicants interpretation of Sano. Sano states:
FIGS. 2 to 3 show an example of a graph, and FIGS. 4 to 8 show an example of an editing of a graph.
(Sano [0023] lines 3-4). By this language the graph in FIGS. 2-3 and the graph in FIGS. 4-8 are not specifically related. FIG. 3(b) gives an example where the permissive language of paragraph [0032] is applicable, but that embodiment is not necessary to the embodiment described in paragraph [0008]. 
Applicant further cites MPEP 2145(X)(D)(3), but does not cite whole quote: “The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness.” These are arguments under MPEP 2145(X) - “Arguing improper rationales for combining references”. Given the rejection is for anticipation, this argument seems to be misplaced.
The last argument that the amendments are not taught by the prior art is moot because the limitation had not yet been considered. Updated prior art rejections are provided in the body of the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Pat. JP-4867929 (Sano).
With respect to claim 1, Sano teaches A method for partial updating of a displayed layout of a graph for a plurality of nodes (“displaying and outputting the node and edge on the display device based on the node information and the edge information”, [0008] lines 5-7), and respective connections between the plurality of nodes (for editing a graph comprising nodes and an edge connecting between nodes, [0008] lines 1-2), upon a change to the graph occurring (change operation occurs, [0008] line 7; and connection state maintained, [0008] line 11), each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line (connecting line referred to as an edge, [0008] line 2), the respective connecting line being attached to respective linked nodes by using a port on a respective one of the linked nodes (port referred to as position of the node to which the edge is connected, [0008] lines 3-4; note edge position includes connection position such as R(10,4) from FIG. 4, [0027] line 2), the method, performed by a data processing system having at least one processor and a user input device, comprising (graph editing apparatus, [0008] line 1; graph editing apparatus includes operation unit 4 such as keyboard and a mouse, a CPU, [0024] lines 1-2): receiving, via the user input device of the data processing system (graph editing apparatus includes operation unit 4 such as keyboard and a mouse, [0024] lines 1-2), a user input of an update of the layout (in accordance with the input of change operation, [0008] line 7) which includes adding a node or a connecting line, moving a node or a connecting line, or resizing a node based on the update (does not teach adding a node or connecting line; does teach moving a node or connecting line by the language "change operation of the position … of the node", [0008] lines 7-8; also teaches resizing by changing shape of the node, [0008] lines 7-8; see for example FIG. 5(b) or 7(b)); automatically positioning, via the at least one processor (graph editing apparatus includes a CPU, [0024] lines 1-2), the port only on a node affected by the update received, and on a node connected with the node affected by the update received (editing means which moves and stores position of the edge, [0008] line 12); automatically routing, via the at least one processor (graph editing apparatus includes a CPU, [0024] lines 1-2), the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning (edge information storage means which maintains connection state with the stored node, [0008] lines 10-12); and automatically updating, via the at least one processor (graph editing apparatus includes a CPU, [0024] lines 1-2), the displayed layout based on the automatic positioning and the automatic routing (“displaying and outputting the node and edge on the display device based on the node information and the edge information”, [0008] lines 5-7; where the node information and edge information includes the changes based on the “maintaining a connection state” [0008] lines 9-12 and  “moving and storing the position of the edge” [0008] line 12, previously described) such that all of the plurality of nodes on the displayed layout are interconnected by a respective connecting line (a first node is described by the language, “the node subjected to the change operation is changed and stored”, [0008] lines 8-9; second node is described by the language, “a node corresponding to the node information is maintained while maintaining a connection state with the stored node”, [0008] lines 10-12; and an “edge connected to a node… while maintaining connection state with the stored node”, [0008] lines 10-12, discloses the nodes are interconnected by a connecting line).


With respect to claim 2, Sano teaches all of the limitations of claim 1, as noted above. Sano further teaches wherein keeping an existing position of the port unchanged, on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected (In FIG. 6, layout modification processing unit 13 determines whether or not another node or edge needs to be changed due to reduction of the node 100; since the connection positions R and R 3 of the connected edges 300,400 and are separated from the node, it is determined that the connection positions R and R 3 of the respective edges 300, 400 and need to be changed, [0038] lines 1-7).

With respect to claim 7, Sano teaches A data processing system comprising: a processor (CPU as arithmetic unit, [0024] lines 2-3); and an accessible memory (flash memory or hard disk, [0024] line 3), the processor configured to partial update a displayed layout of a graph (“displaying and outputting the node and edge on the display device based on the node information and the edge information”, [0008] lines 5-7; display processing unit 11, editing processing unit 12, and layout correction processing unit 13 incorporated as program into arithmetic unit [0024] lines 4-6) for a plurality of nodes and respective connections between nodes of the plurality of nodes (for editing a graph comprising nodes and an edge connecting between nodes, [0008] lines 1-2), upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line (change operation occurs, [0008] line 7; and connection state maintained, [0008] line 11), the respective connecting line being attached to respective linked nodes, by using a port on a respective one of the linked nodes (editing means provided which moves and stores position of edge, [0008] line 12; note that port is part of edge position, which includes connection position such as R(10,4) from FIG. 4, [0027] line 2), wherein, the processor is further configured to (graph editing apparatus, [0008] line 1; which is computer 1, [0024] line 1). Regarding the remaining elements of claim 7, incorporating the rejections of claim 1, claim 7 is rejected as discussed above for substantially similar rationale. 

With respect to claim 8, Sano teaches all of the limitations of claim 7, as noted above. Sano further teaches wherein an existing position of the port is unchanged on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected (In FIG. 6, layout modification processing unit 13 determines whether or not another node or edge needs to be changed due to reduction of the node 100; since the connection positions R and R 3 of the connected edges 300,400 and are separated from the node, it is determined that the connection positions R and R 3 of the respective edges 300, 400 and need to be changed, [0038] lines 1-7).

With respect to claim 13, A non-transitory computer-readable medium (flash memory or hard disk, [0024] line 3) encoded with executable instructions that, when executed, cause one or more data processing systems to partially update a displayed layout of a graph (display processing unit 11, editing processing unit 12, and layout correction processing unit 13 incorporated as program into arithmetic unit[0024] lines 4-6) for a plurality of nodes and respective connections between the plurality of nodes (for editing a graph comprising nodes and an edge connecting between nodes, [0008] lines 1-2), upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line (change operation occurs, [0008] line 7; and connection state maintained, [0008] line 11), the respective connecting line being attached to the respective linked nodes by using a port on one of the respective linked nodes (editing means provided which moves and stores position of edge, [0008] line 12; note that port is part of edge position, which includes connection position such as R(10,4) from FIG. 4, [0027] line 2), wherein, the executable instructions, when executed, cause one or more data processing systems to (graph editing apparatus, [0008] line 1; which is computer 1, [0024] line 1): Regarding the remaining elements of claim 13, incorporating the rejections of claim 1, claim 13 is rejected as discussed above for substantially similar rationale.

With respect to claim 14, Sano in view of Sponemann teaches all of the limitations of claim 13, as noted above. Sano further teaches wherein an existing position of the port is unchanged on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected (In FIG. 6, layout modification processing unit 13 determines whether or not another node or edge needs to be changed due to reduction of the node 100; since the connection positions R and R 3 of the connected edges 300,400 and are separated from the node, it is determined that the connection positions R and R 3 of the respective edges 300, 400 and need to be changed, [0038] lines 1-7).

With respect to claim 16, Sano teaches all of the limitations of claim 13 as noted above. Sano further teaches wherein the 1-segment routing is connecting two ports (connecting positions R1 and R2 in FIG. 8) with one straight line (edge 300 in FIG. 8), without the one straight line overlapping any node of the plurality of nodes (in FIG. 8 comparing (a) with (b), the right side of node 100 is enlarged until overlaps with other node 200; each vertex of node 200 is changed so the nodes do not overlap and a predetermined gap is provided so edge does not overlap, [0047] lines 1-5).

With respect to claim 17, Sano teaches all of the limitations of claim 13, as noted above. Sano further teaches wherein the 3-segment routing comprises connecting two ports (edge connected R in FIG. 7 and edge connected to other node 200, [0045] lines 2-3) by three straights lines (edge 300 in FIG. 7 comprises 3 straight lines) without any of the three straight lines overlapping any node of the plurality of node (in FIG. 7, node 100 is enlarged to 122 until overlaps, [0042] line 3-4; node 200 is changed to not overlap, [0044] line 3; and edge change is necessary including edge connection position and bend position, [0045] lines 4-5), one line being vertically connected with another two lines extending from the ports (segment between B1 and B2 is vertically connected between two lines extending from R in FIG. 7 and edge connected to other node 200).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6, 9-12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pat. JP-4867929 (Sano) in view of "On the Automatic Layout of Data Flow Diagrams" (Sponemann).

With respect to claim 3, Sano teaches the limitations of claim 1, as noted above. Sano does not teach wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5- segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node.
However, Sponemann teaches wherein each connecting line is routed with priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]), consisting of only straight lines (definition of polyline drawing,  [page 19 paragraph 1 lines 4-5]), each straight line being one of horizontal or vertical relative to each node (definition of orthogonal or rectilinear, which is a type of poly-line drawing, [page 19 paragraph 1 lines 4-5]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 4, Sano in view of Sponemann teaches all of the limitations of claim 3, as noted above. Sano further teaches wherein the 1-segment routing comprises connecting two ports (connecting positions R1 and R2 in FIG. 8) with one straight line (edge 300 in FIG. 8), without the one straight line overlapping any node of the plurality of nodes (in FIG. 8 comparing (a) with (b), the right side of node 100 is enlarged until overlaps with other node 200; each vertex of node 200 is changed so the nodes do not overlap and a predetermined gap is provided so edge does not overlap, [0047] lines 1-5).

With respect to claim 5, Sano in view of Sponemann teaches all of the limitations of claim 3, as noted above. Sano further teaches wherein the 3-segment routing comprises connecting two ports (edge connected R in FIG. 7 and edge connected to other node 200, [0045] lines 2-3) by three straights lines (edge 300 in FIG. 7 comprises 3 straight lines), without any of the three straight lines overlapping any node of the plurality of nodes (in FIG. 7, node 100 is enlarged to 122 until overlaps, [0042] line 3-4; node 200 is changed to not overlap, [0044] line 3; and edge change is necessary including edge connection position and bend position, [0045] lines 4-5), one line being vertically connected with another two lines extending from the two ports (segment between B1 and B2 is vertically connected between two lines extending from R in FIG. 7 and edge connected to other node 200).

With respect to claim 6, Sano in view of Sponemann teaches all of the limitations of claim 3, as noted above. Sano does not teach wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port.
However, Sponemann teaches wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes (FIG. 5.8 connection from node 1 to node 4, [page 35] reprinted with labels below), wherein, one line (middle segment of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]) is vertically connected with two lines (vertical segments of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]), each of the two lines being vertically connected with a line extending from one port (segments extending from node 1 and node 4 of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing, and wherein the 5-segment routing comprises connecting two ports by fine straights lines without any of the fine straights lines overlapping any node of the plurality of nodes. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). Sponemann also teaches that certain design aesthetic criteria are sought after, which causes the development process to slow down, (Sponemann, [page 4 section 2.2 Aesthetics of Diagrams, DIRECTION and BENDS]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann to automate the attainment of the aesthetic criteria, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 9, Sano teaches all of the limitations of claim 7, as noted above. Sano does not teach wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5- segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node.
However, Sponemann teaches wherein each connecting line is routed with priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]), consisting of only straight lines (definition of polyline drawing,  [page 19 paragraph 1 lines 4-5]), each straight line being one of horizontal or vertical relative to each node (definition of orthogonal or rectilinear, which is a type of poly-line drawing, [page 19 paragraph 1 lines 4-5]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Sano in view of Sponemann teaches all of the limitations of claim 9, as noted above. Sano further teaches wherein the 1-segment routing is connecting two ports (connecting positions R1 and R2 in FIG. 8) with one straight line (edge 300 in FIG. 8) without the one straight line overlapping any node of the plurality of nodes (in FIG. 8 comparing (a) with (b), the right side of node 100 is enlarged until overlaps with other node 200; each vertex of node 200 is changed so the nodes do not overlap and a predetermined gap is provided so edge does not overlap, [0047] lines 1-5).

With respect to claim 11, Sano in view of Sponemann teaches all of the limitations of claim 9, as noted above. Sano further teaches wherein the 3-segment routing comprises connecting two ports (edge connected R in FIG. 7 and edge connected to other node 200, [0045] lines 2-3) by three straights lines (edge 300 in FIG. 7 comprises 3 straight lines) without any of the three straight lines overlapping any node of the plurality of nodes (in FIG. 7, node 100 is enlarged to 122 until overlaps, [0042] line 3-4; node 200 is changed to not overlap, [0044] line 3; and edge change is necessary including edge connection position and bend position, [0045] lines 4-5), one line being vertically connected with another two lines extending from the two ports (segment between B1 and B2 is vertically connected between two lines extending from R in FIG. 7 and edge connected to other node 200).

With respect to claim 12, Sano in view of Sponemann teaches all of the limitations of claim 9, as noted above. Sano does not teach wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port.
However, Sponemann teaches wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes (FIG. 5.8 connection from node 1 to node 4, [page 35] reprinted with labels below), wherein, one line (middle segment of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]) is vertically connected with two lines (vertical segments of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]), each of the two lines being vertically connected with a line extending from one port (segments extending from node 1 and node 4 of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing, and wherein the 5-segment routing comprises connecting two ports by fine straights lines without any of the fine straights lines overlapping any node of the plurality of nodes. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). Sponemann also teaches that certain design aesthetic criteria are sought after, which causes the development process to slow down, (Sponemann, [page 4 section 2.2 Aesthetics of Diagrams, DIRECTION and BENDS]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann to automate the attainment of the aesthetic criteria, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Sano in view of Sponemann teaches all of the limitations of claim 13, as noted above. Sano does not teach wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5- segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node.
However, Sponemann teaches wherein each connecting line is routed with priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]), consisting of only straight lines (definition of polyline drawing,  [page 19 paragraph 1 lines 4-5]), each straight line being one of horizontal or vertical relative to each node (definition of orthogonal or rectilinear, which is a type of poly-line drawing, [page 19 paragraph 1 lines 4-5]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 18, Sano teaches all of the limitations of claim 13, as noted above. Sano does not teach wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port.
However, Sponemann teaches wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes (FIG. 5.8 connection from node 1 to node 4, [page 35] reprinted with labels below), wherein, one line (middle segment of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]) is vertically connected with two lines (vertical segments of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]), each of the two lines being vertically connected with a line extending from one port (segments extending from node 1 and node 4 of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing, and wherein the 5-segment routing comprises connecting two ports by fine straights lines without any of the fine straights lines overlapping any node of the plurality of nodes. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). Sponemann also teaches that certain design aesthetic criteria are sought after, which causes the development process to slow down, (Sponemann, [page 4 section 2.2 Aesthetics of Diagrams, DIRECTION and BENDS]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann to automate the attainment of the aesthetic criteria, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 19, Sano teaches all of the limitations of claim 2, as noted above. Sano does not teach wherein the connecting line is routed with a priority of 1-segment routing, 3-segment routing and 5-segment routing.
However, Sponemann teaches herein the connecting line is routed with a priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 20, Sano teaches all of the limitations of claim 8, as noted above. Sano does not teach wherein the connecting line is routed with a priority of 1-segment routing, 3-segment routing and 5-segment routing.
However, Sponemann teaches herein the connecting line is routed with a priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20050210434 (Rouch) – producing wire diagrams with terminals corresponding to a possible connection point between a connecting line (6) and a box (4), [claim 1].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148